 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Amalgamated Clothing Workersof America,AFL-CIO, orany other labor organization of our employees, bydiscriminating in any manner with regard to hire,tenure, or any term orcondition of employment.WE WILL offer immediate and full reinstatement to Clara Scott and OdeliaShelton to their former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,and make them whole for anyloss of earnings resulting from our discrimination against them as provided intheDecision issued by the Trial Examiner of the National Labor RelationsBoard.WE WILL NOTin any manner interfere with,restrain, of coerce our employ-ees in the exercise of the right to self-organization,to form labor organizations,to join or assist the above-named or any other labor organization,to bargaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining or mutualaid or protection,or to refrain from engaging in any or all such activities.All of our employees are free to become,remain,or to refrain from becomingor remaining members of any labor organizationELY & WALKER,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161,if they have any questions concerning this notice or compliancewith its provisions.Midwest Towing Co., Inc.andDistrict No. 2, Marine EngineersBeneficial Association,AFL-CIO,Petitioner.Corse No. 14-RC-1.76/..March 12, 1965DECISION AND ORDEROn April 29, 1964, the National Labor Relations Board issued itsDecision and Order 1 in the above-entitled proceeding wherein itfound that a unit of chief and assistant marine engineers was Inap-propriate because the employees petitioned for are supervisorswithin the meaning of the National Labor Relations Act, asamended.On May 28, 1964, the Petitioner moved for reconsidera-tion of the Board's decision, alleging that newly discovered evidencematerially affects the basic issue involved.On August 14, 1964, theBoard granted reconsideration upon the Petitioner's motion andremanded the case to the Regional Director for further hearing onthe matters raised.Hearing on remand was held on October 6,1964, before Hearing Officer Eugene L. Rosenfeld.The HearingNot published in NLRB volumes.151 NLRB No. 73. MIDWEST TOWING CO., INC.659Officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.After the hearing, the Petitioner andIntervenor2 filed briefs with the Board.3Upon the entire record in this case, the Board 4 finds:As indicated in our earlier Decision, the Petitioner seeks a unit ofchief and assistant marine engineers.The Employer and Intervenorboth contend that the petition should be dismissed because theemployees involved are supervisors within the meanin22 of Section2(11) of the Act.The Employer operates towboats on inland navigable waters.Atthe time of the original hearing in this case the engureroonl com-plement of each boat consisted of a chief and an assistant engineerand two oilers.An engineer and an oiler were on duty each 12-hourwatch.The chief engineer is in overall charge of the engureroonrand ecunpnient, but the normal, routine duties of the two engineersare otherwise the same.Theymake their rounds and maintain theengilteroom log, recording pressure and temperature readings andother data on lubrication, fuel, water, etc.They change filters,check all operations, and repair breakdowns.Each posts and main-tains a list of the oiler's routine duties on his watch and may in-struct and direct him in the performance of these duties.The oileralso performs other nonroutine duties which the engineer on watchassigns to him, and acts as the engineer's helper in repairing break-downs.In our previous Decision, we dismissed the petition herein becauseon the record then before us we concluded that the engineers hadthe authority to, and did in fact, responsibly direct the work of theoiler on their shift, to authorize extra payment for overtime andpenalty time, to discipline the oiler for misconduct, and to effectivelyrecommend action as to hire, retention, transfer, or dismissal.Wetherefore concluded that the engineers were supervisors within themeaning of Section 2(11) of the Act.The record now before us discloses that there has been a changein the manning of the enguieroom on three of the five boats in-volved.One oiler has been dropped, so that the engineroom com-plement now consists of a chief and an assistant engineer and oneoiler.The engineers alternate 6-hour shifts, each working a totalof 12 hours a clay, while the oiler works for 12 straight "daylight"2Marine Officers Association, Local No. 54, affiliated with International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America,intervened in theoriginal hearing on the basis of a showing of interestIt also participated in the hear-ing on remand3The Petitioner's request for oral argument is denied as the record and briefs adequatelypresent the issues and positions of the parties4Pursuant to the provisions of Section 3(b) of the National Labor Relations Act,theBoard has delegated its powers in connection with this case to a three-memberpanel[ChairmanMcCullochand Members Fanning and Brown]. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDhours.Accordingly, the oiler works 6 hours for a chief, and 6hours for an assistant engineer.Otherwise, there has been nochange in the duties, functions, or authority of the engineers.In view of the foregoing, we find no reason to alter our conclu-sion that the engineers employed on the Employer's towboats aresupervisors within the meaning of the Act, and we shall dismiss thepetition for that reason .5[The Board dismissed the petition.]'In view of our disposition of the case we find it unnecessary to pass on Petitioner'scontention that the Employer and two other companies,Midcontinent Barge Companyand M-W-T Company,constitute a single employer for the purposes of collective bargaining.Calandra Photo,Inc. and IrvinC. Levin,its agentand Memberof its Board of DirectorsandThe InternationalPrinting Press-men and Assistants'Unionof North America, Local No. 412,AFL-CIOCalandraPhoto,Inc.andThe International Printing Pressmenand Assistants'Unionof NorthAmerica,Local No. 412, AFL-CIO.Cases Nos. 17-CA-2418 and 17-CA-2446.March 15, 1965DECISION AND ORDEROn November 24, 1964, Trial Examiner William W. Kapell issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.The TrialExaminer further found that the Respondents had not engaged incertain other unfair labor practices alleged in the complaint, andrecommended that those allegations be dismissed.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a brief in support thereof.The Respondents filed exceptionsto the Trial Examiner's Decision and a brief in answer to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National. Labor Relations Board has delegatedits powers in connection with these cases to a three-member panel[Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions, the briefs, and the entire151 NLRB No. 79.